Exhibit 10.45

Not for Circulation

Confidential & Proprietary

 

Term Sheet # 2

 

This term sheet is among eUniverse, Inc. (“Company”) and VP Alpha Holdings IV,
L.L.C. (“VPVP”).

 

Loan:

Bridge loan to the Company from VPVP in the amount of $2.0 million (the “Loan”).
The principal of the Loan to be due and payable on the earlier of (a) the
closing of the PIPE transaction referenced below, in which case the outstanding
principal and interest under the Loan shall be applied toward the purchase price
in the PIPE transaction, (b) the maturity date of the Company’s existing loan
with an affiliate of Sony, (c) two years from the date of the Loan, or (d) the
closing of any debt or equity financing by the Company in excess of $2.5
million. $500,000 additional paid directly to Sony to purchase $500,000 of its
existing promissory note from the Company. Bridge loan is to be secured by first
priority lien on assets of the Company, on a pari passu basis with the Company’s
existing loan from an affiliate of Sony, will be payable interest only at 8% per
annum payable quarterly. Form of Loan Agreement to be acceptable to VPVP in its
sole discretion and acceptable to the Company in good faith. If the Option
referenced below is not exercised within 120 days, VPVP to receive 3-year
warrants to purchase 200,000 shares of Series B Preferred Stock of the Company
excercisable at $2.50 per share (as appropriately adjusted for stock splits,
stock dividends, recapitalizations, and similar matters). The form of warrant
will be typical for venture capital transactions, including but not limited to a
net issuance feature.

 

Option:

Sony to grant VPVP an exclusive option to purchase 4.8 million shares held by
Sony, consisting of a pro rata number of Common and Preferred shares held by
Sony (the “Option”). The Option shall be for 180 days, exercisable at a price
equal to $1.10 per share. In the event that VPVP sells or distributes the Option
shares at a net price in excess of $3 per share, then Sony shall receive a
contingent payment equal to 40% of the amount in excess of $3 per share, subject
to a maximum additional payment to Sony of $1.10 per share. The contingent
payment shall be in the form of cash if the shares are sold, or in the event of
a distribution to VPVP’s limited partners, in the form of Company shares for
Sony to sell or hold as it determines. The form of the Option shall contain
customary representations, warranties and other terms acceptable to VPVP, Sony
will agree to vote in favor of the consummation of the PIPE transaction and
related transactions referenced below, as approved by the Board of Directors of
the Company. The Company will consent to the Option and the transactions
contemplated thereunder.

 

PIPE Transaction:

Purchase by VPVP of $10 million of shares of Series B Preferred Shares of the
Company (with the Loan paid off in connection therewith) pursuant to the terms
and conditions of a definitive Stock Purchase Agreement (the “Stock Purchase
Agreement”). The shares will consist of Series B Preferred Stock of the Company,
with the following changes to the existing tems:

 

  (a)  The   purchase price shall be as set forth below.



--------------------------------------------------------------------------------

  (b)   The initial conversion price shall be $1.50.

 

  (c)   The authorized number of shares of Series B Preferred Stock will be
increased to cover the issuance contemplated by this Term Sheet.

 

  (d)   Reference to 550 Digital Media Ventures in the Series B Preferred Stock
terms shall be changed to VPVP.

 

  (e)   The Series B Preferred shares will be convertible to Common only on the
election by VPVP, or upon other events acceptable to VPVP in its sole
discretion.

 

  (f)   The 8% dividend shall be mandatory and paid quarterly in shares of
Series B Preferred.

 

 

The Company will seek NASDAQ approval to allow the PIPE transaction to proceed
without shareholder vote. If shareholder vote is necessary for any reason,
Company covenants to use its reasonable best efforts to obtain such favorable
vote or to otherwise stage or structure the transaction to accomplish the
issuance of the shares or so many of such shares it may lawfully do without
shareholder approval in a manner acceptable to VPVP.

 

Line of Credit:

In the event of a closing of the PIPE transaction contemplated by this Term
Sheet, VPVP shall make available to the Company an acquisition and business
development line of credit of up to $20 million (the “Line of Credit”). The Line
of Credit is intended to provide the Company with capital to make appropriate
acquisitions and enter into strategic business development ventures (a
“Transaction”). Each Transaction is subject to VPVP’s approval in its sole
discretion. The definitive agreement for the Line of Credit shall be in form and
substance acceptable to VPVP and the Company in their sole discretion.

 

Price:

The price for each share of Series B Preferred Stock under the PIPE transaction
(the “Price”) shall be $1.50 per share, which takes into account the amount and
type of securities set forth in “Capitalization” below. This price takes into
account (i) the fact that no underwriter fee will be paid by the Company; (ii)
the Company’s stock is lightly traded; (iii) The Company is the subject of
ongoing litigation; and (iv) the Shares are not immediately freely tradable.

 

Use of Proceeds from PIPE Transaction:

Ongoing operation and expansion of the Company.

 

Capitalization:

The Company represents and warrants that its outstanding capitalization
(including any outstanding stock, convertible securities, warrants, options, or
rights or commitments to issue any of the foregoing, contingent or fixed)
consists of the following:

 

 

-2-



--------------------------------------------------------------------------------

 

Security

--------------------------------------------------------------------------------

   Number of Shares on an As
Converted to Common Basis


--------------------------------------------------------------------------------

Common1

   25,866,812

Series A Preferred

   400,000

Series B Preferred 2

   1,923,077

Warrants

   700,000

Vested Options

   3,673,277

Unvested Options

   1,966,239

Ungranted Options

   2,601,301     

--------------------------------------------------------------------------------

Total

   37,130,706

 

Definitive Agreements:

The Company and Sony will act in good faith to negotiate, complete and enter
into a definitive Option Agreement, Loan Agreement, Stock Purchase Agreement,
and related closing documents reflecting the terms and conditions hereof as soon
as reasonably possible, with a goal of executing the Loan Agreement and Option
within 10 days hereof.

 

Information & Registration Rights:

VPVP shall receive standard information rights and the right to have its shares
in the Company registered under applicable securities laws (as soon as
practicable after the closing of the PIPE transaction).

 

Closing and Closing Conditions:

The closing of the Loan Agreement and the other transactions contemplated hereby
will be conditioned upon a variety of items for the benefit of VPVP (which may
be waived by VPVP in its sole discretion only in a writing signed by VPVP),
including but not limited to the following:

 

  (a)   The parties shall have negotiated the definitive agreements on terms
acceptable to VPVP in its sole discretion.

 

  (b)   All representations and warranties of the Company in the definitive
agreements shall be true at the signing dates and as of the closing dates.

 

  (c)   The Company shall have performed all of its pre-closing covenants
contained in the definitive agreements.

 

  (d)   VPVP shall have completed its business and legal due diligence and
approved the same in its sole discretion.

 

  (e)   There shall have been no material adverse change or effect that,
individually or when taken together with all other changes or effects, is or
could be likely to be materially adverse to the business assets, financial
condition, operations, capitalization, or prospects of the Company and its
subsidiaries.

 

  (f)   The price of the Company’s stock as traded on NASDAQ prior to the
closing shall be acceptable to VPVP in its sole discretion.

 

 

The Closing of the PIPE transaction shall be subject to a number of additional
conditions for the benefit of VPVP, including resolution of litigation that the
Company is involved in a manner satisfactory to VPVP. The Closing of the PIPE
transaction and the other transactions contemplated hereby, shall be subject to
applicable customary conditions for the benefit

 

--------------------------------------------------------------------------------

1 Sony owns 3,366,154 shares of Common Stock and 1,923,077 shares of Series B
Preferred Stock. Except for such shares, Sony hold no options, warrants, or
rights to acquire any securities of the Company.

2 See footnote 1, above.

 

 

-3-



--------------------------------------------------------------------------------

 

of the Company, but in no event more extensive than the conditions contained in
the purchase agreement between Sony and the Company with respect to Sony’s prior
purchase of Series B preferred shares.

 

Board of Directors:

If the PIPE transaction closes, then VPVP shall have the right to designate the
greater of (a) two directors to the Board or (b) the number of directors
provided for in the Series B Preferred Stock Certificate of Designation. To the
extent that VPVP has representatives on the Board, those representatives shall
be accorded no less favorable treatment than any other Board member with respect
to all matters, including, without limitation, expense reimbursement, stock
options or grants, benefits, and access to Company information and management.

 

Representations and Warranties:

The Company will make representations and warranties in the definitive
agreements customary in transactions of this kind including, without limitation,
representations regarding due formation, qualification and good standing,
organization documents and by-laws, company power, subsidiaries, capitalization,
authorization, due issuance, financial statements subsequent developments, no
encumbrances, obligations, use of proceeds, assets, litigation, proprietary
information, patents, contracts, and commitments. The Company’s representations
concerning financial statements, ownership of its intellectual property,
compliance with laws and non-infringement of third party intellectual property
rights, shall be not be qualified by any “knowledge” qualifier.

 

Due Diligence Period and Right to Invest:

The Company recognizes that VPVP has and will expend considerable resources and
time in negotiating definitive agreements with respect to the transactions
contemplated herein. Accordingly, following execution of this Term Sheet, the
Company and its shareholders, officers, directors and agents and Sony shall
negotiate in good faith with VPVP for a period of 10 days for the Loan and 90
days for the PIPE transaction (the “Due Diligence Period”), with respect to
transactions contemplated hereby. Such negotiations shall reflect the terms set
forth in this Term Sheet.

 

 

For valuable consideration, receipt of which is hereby acknowledged, the Company
agrees that VPVP shall have the right to complete its due diligence during the
Due Diligence Period and to make the Loan to the Company and to invest in the
PIPE transaction on the terms outlined herein. Once VPVP has notified the
Company that it has satisfactorily completed its due diligence and wishes to
complete the Loan or PIPE transaction (which notice, if to be given, must occur
within 10 calendar days following execution of this Term Sheet with respect to
the Loan and within 90 days with respect to the PIPE transaction), the Company
agrees to cooperate reasonably and in good faith to complete such transaction as
expeditiously as practicable.

 

Directors Liability Insurance:

The Company will maintain, for the period that VPVP has a representative on the
Board of Directors of the Company, a directors’ liability insurance policy in
form and substance reasonably satisfactory to VPVP, covering the directors of
the Company in the amount of at least $10 million.

 

Indemnification:

The Company shall indemnify, defend and hold harmless VPVP and its affiliates,
agents, employees, officers, directors and partners (collectively,

 

-4-



--------------------------------------------------------------------------------

 

the “Indemnitees”) from and against any investigations, proceedings, claims.
lawsuits or actions, and for any expenses, losses, damages, attorneys’ fees and
costs (payable in advance for the amounts expected to be incurred), and
liabilities (joint or several), to which the Indemnitees may become subject
under the Securities Act of 1993, the Securities Exchange Act of 1934, or any
other applicable rule, regulation or law, arising out of or in any way related
to this Term Sheet, the definitive agreements, and/or an investment in or loan
to the Company.

 

Expenses and Professional Fees:

The Company shall pay to VPVP at the closing of the Loan Agreement VPVP’s
attorneys’ fees and due diligence expenses, in connection with this transaction.
If for any reason the transactions contemplated by this Term Sheet do not close,
the Company shall immediately reimburse VPVP’s out-of-pocket legal, accounting
and due diligence expenses. The Company shall pay to VPVP at the closing of the
PIPE transaction VPVP’s attorneys fees and due diligence expenses in connection
with that transaction.

 

Confidentiality:

The terms and existence of this Term Sheet are confidential to VPVP and may not
be disclosed by the Company or Sony except as may be approved by VPVP.

 

Miscellaneous:

The footnote contains various applicable miscellaneous provisions.

 

* * * *

 

Except as set forth in “Due Diligence Period and Right to Invest”,
“Confidentiality”, Indemnification”, and “Miscellaneous” above, the provisions
of this Term Sheet are non-binding on each party.

--------------------------------------------------------------------------------

* This Term Sheet constitutes and contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous oral or written agreements or
understandings. Each party acknowledges and agrees that they have not made any
representation’s, warranties or agreements of any kind regarding the subject
matters hereof, except as expressly set forth herein. This Term Sheet may not be
modified or amended, except by an instrument in writing signed by duly
authorized officers of both of the parties hereto. The parties agree that any
dispute arising out of or in connection with this Term Sheet will be resolved
solely by confidential binding arbitration in San Francisco, California
according to the commercial arbitration rules of JAMS. Each party shall bear its
own attorneys’ fees, expert witness fees, and costs in connection with such
arbitration. This Term Sheet has been negotiated and drafted by each party, with
counsel from each party reviewing the document. The language in this Agreement
shall be construed as to its fair meaning and not strictly for or against any
party. This Term Sheet, and any dispute arising hereunder, shall be governed by
California law, without giving effect to any choice of law or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than California. If any provision of this Term Sheet is
determined to be invalid in whole or in part for any reason, such unenforceable
or invalid provision shall not effect the legality, enforceability or validity
of the rest of this Term Sheet. If any provision is stricken in accordance with
the previous sentence, then the stricken provision shall be replaced with a
legal, enforceable and valid provision that is as similar in tenor to the
stricken provision as is legally possible. The provisions of this Term Sheet are
intended solely for the benefit of the Company and VPVP and no provision hereof
may be enforced by any creditor, shareholder, officer, director, or agent of, or
any other party affiliated with, the Company or VPVP, Company shall use its
reasonable best efforts to perform such further acts and things as VPVP may
reasonably request in order to carry out the intent and accomplish the purpose
of the binding provisions of this Term Sheet.

 

 

-5-



--------------------------------------------------------------------------------

If the terms and conditions described above are acceptable to you, please so
indicate by your signature below. This proposal shall remain outstanding until
4:00 pm, San Francisco time, on June 24, 2003. unless previously revoked by us.

 

VP ALPHA HOLDINGS IV, L.L.C.

By:

  VANTAGEPOINT VENTURE ASSOCIATES IV, L.L.C.    

Its

 

Managing Member

       

By:

 

/s/    ALAN E. SALZMAN

--------------------------------------------------------------------------------

       

Name:

  Alan E. Salzman        

Title:

  Managing Member

 

Agreed and Accepted:

   

eUNIVERSE, INC.

    By:  

/s/    BRAD GREENSPAN

--------------------------------------------------------------------------------

        Brad Greenspan, CEO

 

-6-